Citation Nr: 0900590	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  07-02 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability including as secondary to a service-connected low 
back disability.  

2.  Entitlement to increased initial disability ratings for 
depressive disorder, rated as 70 percent disabling as of 
April 16, 2007, and as 30 percent disabling prior to that 
date. 

3.  Entitlement to an increased disability rating for 
residual fracture of the lumbar spine at L5 with chronic low 
back strain, rated as 20 percent disabling.

4.  Entitlement to an effective date earlier than November 
29, 2005, for service connection for a depressive disorder.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
September 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  The veteran appeals a May 2004 rating decision 
that granted an increased rating for his low back disorder 
from 10 to 20 percent.  In May 2006, the RO denied service 
connection for a knee disability and granted service 
connection for depressive disorder and awarded a 30 percent 
rating.  The veteran appealed the knee claim as well as the 
disability rating and effective date of the award of service 
connection for depressive disorder.  During the course of 
this appeal, the RO granted an increased rating to 70 percent 
effective from April 2007 for depressive disorder.  The 
veteran seeks still higher ratings for this disability.  

The issue of entitlement to increased initial disability 
ratings for depressive disorder is addressed in the remand 
that follows the order section of this decision.


FINDINGS OF FACT

1.  A bilateral knee disability is not etiologically related 
to service or service-connected low back disability.

2.  The veteran's residual fracture of the lumbar spine at L5 
with chronic low back strain has been manifested by 
limitation of motion but forward flexion is not limited to 30 
degrees or less, it has not caused ankylosis or objective 
neurological abnormality or any incapacitating episodes 
necessitating bed rest prescribed by a physician.  

3.  A December 1987 rating decision denied entitlement to 
service connection for a disability characterized as stress 
and situational reaction; the veteran initiated an appeal but 
did not perfect his appeal after the issuance of a statement 
of the case in February 1988.

4.  The veteran's application of entitlement to service 
connection for depression secondary to his low back 
disability was received by VA in November 2005.

5.  VA rating action in May 2006 established entitlement to 
service connection for depressive disorder associated with 
his back fracture effective from November 2005.

6.  There is no evidence of any earlier unadjudicated formal 
or informal claim for service connection for depressive 
disorder.


CONCLUSIONS OF LAW

1.  A bilateral knee disability is not proximately due to or 
the result of the veteran's service-connected low back 
disability.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303 (2008), 3.310 (2006).

2.  The criteria for a rating in excess of 20 percent rating 
for residual fracture of the lumbar spine at L5 with chronic 
low back strain have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5235, 5237 (2008).

3.  The criteria for an effective date earlier than November 
29, 2005, for the award of entitlement to service connection 
for depressive disorder have not been met.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for his 
low back disability and service connection for a knee 
disability.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.  

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

The record reflects that the veteran was provided fully-
compliant VCAA notice by means of a series of letters mailed 
in November 2003, December 2005, March 2006, May 2006, July 
2006 and August 2006, as well as via the November 2006 
statement of the case.  Although this notice was not provided 
until after the initial adjudication of the claim, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
receipt of all pertinent evidence, the RO readjudicated the 
veteran's claim.  There is no indication in the record or 
reason to believe that the ultimate decision of the RO would 
have been different had complete VCAA notice been provided at 
an earlier time.

The Board further notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Private 
treatment records have also been identified and associated 
with the claims folder.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate this claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.

Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131. Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2006).  Additional 
disability resulting from the aggravation of a nonservice- 
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Disability Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Residual fracture of the lumbar spine at L5 with chronic low 
back strain are to be evaluated under the general rating 
formula for rating diseases and injuries of the spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 and 5237.  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2004).

The formula for rating intervertebral disc syndrome on the 
basis of incapacitating episodes provides that a 60 percent 
evaluation is warranted when there are incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  
Note 1 following the formula provides that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

Under the general rating formula for rating diseases and 
injuries of the spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, a 40 percent evaluation is 
warranted if forward flexion of the thoracolumbar spine is to 
30 degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is warranted 
if there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100 percent rating is warranted if there is 
unfavorable ankylosis of the entire spine.  

Note: (1) following the formula provides that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be separately 
rated under an appropriate diagnostic code.  Note: (5) 
following the formula provides that for VA compensation 
purposes, unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 (2007) concerning lack of 
normal endurance, functional loss due to pain, and pain on 
use and during flare-ups; the provisions of 38 C.F.R. § 4.45 
(2007) concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 (2007) 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Effective Dates

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.400(b)(2)(i), (r) (2007).

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(2007).  In the absence of clear evidence to the contrary, 
the law presumes the regularity of the administrative 
process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) 
(citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2007).

Once a formal claim has been allowed or disallowed because 
the disability was not compensable in degree the receipt of 
VA examination or hospitalization reports will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen.  38 C.F.R. § 3.157(b) (2007).  The Court has held 
that the failure to consider evidence which may be construed 
as an earlier application or claim, formal or informal, that 
would have entitled the claimant to an earlier effective date 
is remandable error.  See Lalonde v. West, 7 Vet. App. 537, 
380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. 
Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has 
held, however, that the Board is not required to conjure up 
issues that were not raised by an appellant.  See Brannon v. 
West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.151(a) (2007).  VA regulations also provide 
that the terms claim and application mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

Burdon of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection for Bilateral Knees

The veteran filed is claim for service connection for a 
bilateral knee disability secondary to service-connected low 
back disability in November 2005.  The service treatment 
records do not show and he does not claim to have injured his 
knees in service.  Rather, he claims that a fall in October 
2005 led to his current knee problems, and that this fall was 
due to spasm of the low back.  Although there is some 
conflicting evidence in the record, the Board finds that the 
preponderance of the evidence is against his theory, and that 
the claim must be denied.  

Private and VA treatment records reflect that he injured his 
left knee when he fell down stairs while carrying boxes in 
October 2005.  He underwent arthroscopic debridement, 
chondroplasty and subtotal lateral menisctomy for left knee 
arthrosis and torn cartilage in November 2005.  In December 
2005, a VA treating doctor observed that the it was "also 
conceivable that his knee injuries are a result of his 
service-connected back injury.  His legs have been feeling 
weak and they have been sort of giving out from time to 
time."  

Private treatment records include a December 2005 report of 
MRI showing degenerative joint disease of the knees.  VA 
treatment records include an MRI in February 2006 indicating 
degenerative joint disease and small meniscal tears in the 
right knee.  

A functional capacity evaluation performed by Leigh-Ann 
Osborne, M.S., Exercise Physiology, in March 2006 shows that 
the veteran reported knee pain since the fall.  

The veteran was afforded VA examination of the knees in May 
2006.  The veteran reported chronic daily pain in the knees 
since the accident.  The veteran reported a history of 
construction type work.  On examination, the examiner 
observed the current back disability, knee complaints and 
marked obesity.  The assessment was bilateral degenerative 
joint disease of the knees, status post partial lateral 
meniscectomy left knee.  The examiner opined that if indeed 
the veteran's partial left meniscectomy was a result of the 
low back disability, which is not documented, this problem 
had resolved.  The examiner opined that the current knee 
problems of degenerative changes were secondary to poor body 
habitus and years of construction work and weight bearing on 
the knees.  The examiner added that, to be clear, he found no 
evidence that the current knee problems were secondary to the 
service-connected low back.

In June 2006, the veteran's treating chiropractor Garry 
Bracken, D.C., reported that he had treated the since 2001 
for his back and that he also treated the veteran for 
bilateral knee sprain in January 2004.  To his knowledge, 
this was the only time the veteran had knee problems prior to 
October 2005.  He opined that it was very possible that the 
veteran could have fallen in October 2005 due to a quick jolt 
of intense back pain, causing him to fall and injure his 
knees.

The veteran was afforded an additional VA orthopedic 
examination in March 2007.  At that time, the VA physician 
reviewed the veteran's relevant medical history and examined 
the veteran.  He observed that the veteran was out of his 
normal contractor work for the past 18 months.  The veteran 
was tremendously obese, weighing 267 pounds at 5 feet seven 
inches tall.  The knees were notable for status post 
meniscectomy and degenerative joint disease in all three 
compartments.  The examiner opined that the low back 
disability was not likely to have caused the fall in October 
2005 resulting in meniscal tear of both knees.  The arthritis 
was considered to be secondary to weight, lifestyle, 
construction work and hereditary predisposition and not due 
to a single accident.  The examiner based his opinion on the 
type of arthritis and the distribution throughout the knees.  
He found no evidence of a relationship between the current 
knee disorders and the low back.  He also observed the lack 
of radiculopathy was a factor weighing against such a causal 
relationship.

The Board acknowledges that there is some nominally 
conflicting evidence in the record inasmuch as Dr. Bracken 
has indicated that the fall may have been due to spasm and 
the VA treating physician also indicated the fall may have 
been so incurred.  However, the opinions of the two VA 
examining physicians that the meniscal tears have resolved 
are uncontroverted by medical evidence.  Moreover, their 
opinions that the current degenerative changes of the knees 
are not due to the fall or otherwise due to the back 
disability are consistent with the record and well-supported.  
For these reasons, these opinions are accorded significant 
probative weight.  

The statements in favor of the veteran's case fail to address 
that the current disability is degenerative joint disease as 
opposed to the meniscal tears which were repaired.  Further, 
statements that things may be possible or conceivable, as 
stated by Dr. Bracken and the December 2005 VA treating 
doctor, naturally include the corollary, that it may not have 
caused the veteran's injury.  Medical evidence which merely 
indicates that the particular disorder "may or may not" exist 
or "may or may not" be related, is too speculative in nature 
to establish the presence of said disorder or the 
relationship thereto.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

The opinions of the 2006 and 2007 VA examiners as to the lack 
of a relationship between the current knee disabilities and 
the back disorder are more persuasive than the other 
opinions.  The Board has reached this decision based on a 
careful review of the entire evidence of record, with more 
significant weight being accorded to the opinion provided by 
the aforementioned VA examining physicians after weighing all 
of the probative evidence.  Wray v. Brown, 7 Vet. App. 488, 
493 (1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position).

The Board acknowledges the veteran's assertions that his knee 
disabilities are due to his back.  It is true that the 
veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); also see Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  Certainly, the veteran is competent to 
say he fell on the stairs when a sharp back spasm/pain 
occurred in October 2005.  Diagnosing and relating current 
disability etiologically to a back disability, however, 
requires opinion evidence from experts with medical training, 
and is not subject to lay diagnosis.  His statements are not 
competent evidence of a nexus since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

In sum, the Board must conclude that the preponderance of the 
evidence is against the claim.

Increased Rating for Low Back Disability

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected back disability.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.

The veteran was granted service connection for lumbosacral 
strain in a June 1985 rating decision, which also rated the 
disability as 10 percent disabling.  The veteran filed a 
claim for increase in October 2004.  In the May 2004 rating 
decision on appeal, the rating was increased to 20 percent 
effective October 27, 2003, under Diagnostic Codes 5235, 
5237.

Following a review of the record, the Board concludes that 
the functional impairment of the veteran's spine does not 
warrant more than a 20 percent rating, and that a separate 
rating for neurological impairment is not warranted, as there 
are no objective neurological abnormalities associated with 
the disability.  The preponderance of the evidence compels a 
conclusion that there is a lack of radiculopathy.  

Initially, the Board observes that while it is undisputed 
that the veteran has pain and limitation of motion of the low 
back that meet the criteria for a 20 percent rating, the 
record is devoid of evidence of forward flexion of the 
thoracolumbar spine of 30 degrees or less or favorable or 
unfavorable ankylosis of the entire thoracolumbar spine.  VA 
examinations in May 2003, May 2006, and March 2007, as well 
as chiropractic records revealed that he retains more than 30 
degrees of forward flexion, along with other motion of his 
thoracolumbar spine.  Accordingly, a rating of 40 percent is 
not warranted for the functional impairment of the 
thoracolumbar spine.  

The record is replete with reference to complaints of back 
pain and back spasm.  With respect to neurological 
impairment, the Board finds that an increased rating is not 
warranted.  The Board emphasizes that VA examinations have 
consistently noted the lack of radiculopathy and have not 
noted the presence of any other neurological impairment.  A 
May 2004 chiropractic report does reflect an opinion that 
nerve root compression was causing radiculopathy.  However, 
this is inconsistent with VA neurological evaluation also 
conducted in May 2004 which included MRI and was performed by 
a neurosurgeon.  The neurosurgeon noted bulging L3 and L4 
discs which did not encroach any nerve root.  He observed 
that no nerve impingement was confirmed by the MRI.  The 
neurosurgeon recommended no neurosurgical intervention.  VA 
examination in May 2006 reflects that the veteran did not 
describe a radicular component to his pain.  Flare ups of 
pain were not accompanied by associated features such as 
sphincter dysfunction.  Range of motion would be reduced 
significantly during flares to between o to 45 degrees.  
Diagnostic MRI of the lumbar spine revealed degenerative disc 
changes with out root compromise.  

The veteran underwent additional VA orthopedic evaluation in 
March 2007.  He was observed to be tremendously obese with a 
tender sciatic notch.  The veteran claimed to have diminished 
sensation in the right lumbosacral area.  Range of motion 
rapidly reduced with repetitive motion.  The examiner 
reviewed the old MRIs and X-rays and a current X-ray of the 
spine.  He concluded that the back problems included status 
post chip fracture of the L-5 vertebral area without 
radiculopathy or instability and chronic recurrent low back 
strain without radiculopathy.  He noted that the chip 
fracture had turned into a large spur likely to cause 
increased pain.  

In the Board's opinion, a separate rating based on objective 
neurological abnormalities is not warranted.  As to pain, the 
Board notes that while the veteran has reported increased 
pain and the most recent VA examination confirms this pain is 
related to the service-connected disability, the 
manifestations do not warrant an evaluation in excess of the 
20 percent rating.  There is no compelling indication that 
pain, due to disability of the spine, has caused functional 
loss greater than that contemplated by the 20 percent 
evaluation assigned for reasons noted above.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, supra.  

The Board has also considered whether there is any other 
schedular basis for granting this claim but has found none.  
In particular, the Board notes that a higher rating is not 
warranted on the basis of incapacitating episodes.  In this 
regard the Board notes that while there has been reference to 
degenerative disc and nerve compression in the chiropractic 
records, the overwhelming weight of the medical record 
contradicts a finding that there is any true intervertebral 
disc disease.  Parenthetically, the Board notes the record 
shows no incapacitating episodes in the last 12 months.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a rating higher than 70 percent.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007)

The Board has also considered whether a higher rating is 
warranted on an extra-schedular basis.  By regulation, an 
extra-schedular rating may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2007).  
In determining whether a case should be referred for extra-
schedular consideration, the Board must compare the level of 
severity and the symptomatology of the claimant's disability 
with the established criteria provided in the rating schedule 
for disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extra-schedular consideration is required.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Here, the record reflects that the veteran has not required 
frequent hospitalizations for his back disability and that 
the manifestations of the disability are consistent with 
those contemplated by the schedular criteria.  Accordingly, 
the Board has concluded that referral of this case for extra-
schedular consideration is not in order.

Effective Date of Award of Service Connection for Depressive 
Disorder

In this case, the records includes statements from the 
veteran dated from August and September 1987 indicating his 
intent to file a claim of service connection for stress 
related to his low back disability.  The claim was denied by 
the RO in December 1987, and the veteran filed a notice of 
disagreement in October 1987 as well as argument in January 
1988.  He submitted counseling treatment records in support 
of his claim.  The RO continued the denial of the claim in a 
February 1988 statement of the case.  The veteran did not 
file a substantive appeal within the allowed timeframe, and 
the claim became final.  See 38 C.F.R. § 20.302.  

In November 2005, the veteran file a claim of service 
connection for depression related to his service-connected 
low back disability.  Based primarily upon the results of a 
May 2006 VA examination which indicated that the veteran 
likely had depressive disorder related to his back 
disability, the RO awarded service connection for a 
depressive disorder secondary to the low back disability in 
May 2006.  In July 2006, the veteran disagreed with the 
effective date of the award, indicating that he was seeking 
an effective date consistent with the 1987 claim for stress.  
The RO denied the claim for an earlier effective date in a 
November 2006 statement of the case.

In the case of Rudd v. Nicholson, 20 Vet. App. 296 (2006), 
the veteran sought earlier effective dates for various 
benefits, by attempting to overcome final unappealed rating 
determinations dated years earlier.  The United States Court 
of Appeals for Veterans Claims held that a final decision of 
the Secretary was subject to revision only on the grounds of 
clear and unmistakable error, or upon the presentation of new 
and material evidence to reopen.  However, because the proper 
effective date for an award based on a claim to reopen can be 
no earlier than the date on which that claim was received, 
only a request for revision based on CUE could result in the 
assignment of an earlier effective date for the appellant's 
awards.  The Court concluded that there was no proper claim, 
and dismissed the case.

Based upon the evidence of record, the Board finds 
entitlement to an earlier effective date for the award of 
entitlement to service connection for retroperitoneal 
fibrosis is not warranted.  The evidence shows the December 
1987 rating decision and the February 1988 statement of the 
case were mailed to the veteran at his address of record.  
The veteran is considered to have been adequately notified 
and there is no evidence of a timely substantive appeal 
following the statement of the case.  There have been no 
specific claims, nor is there any indication by the record, 
that the prior rating action should be revised due to clear 
and unmistakable error.  Applying the holding in Rudd to the 
facts of this case, the Board finds that the veteran did not 
timely appeal the rating action of December 1987 and that 
decision became final.  He has not raised the issue of CUE in 
that rating action.  Therefore, this claim is not proper.  

Furthermore, the veteran has alleged and the Board can 
identify no unadjudicated claim between the February 1988 
statement of the case and the claim to reopen in November 
2005.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for a bilateral knee 
disability, to include on a secondary basis, is denied.

Entitlement to an increased disability rating for residual 
fracture of the lumbar spine at L5 with chronic low back 
strain, rated as 20 percent disabling, is denied.

Entitlement to an effective date earlier than November 29, 
2005, for service connection for a depressive disorder is 
denied.


REMAND

Additional development is required prior to Board review of 
this claim in order to comply with the duty to assist as set 
forth in 38 C.F.R. § 3.159.  Although the veteran reported in 
his April 2007 VA mental health examination that he was 
undergoing no mental health treatment, the record reflects 
that he did seek such treatment in July 2007, subsequent to 
the issuance of the most recent supplemental statement of the 
case.  It appears that he had been scheduled for more 
treatment thereafter.  These records are clearly pertinent to 
the claims; and, if they exist, the VA records are deemed to 
be in the constructive possession of VA adjudicators.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  [Records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered in the constructive possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.].  
Furthermore, the RO or AMC should have the opportunity to 
review the July 2007 record, as well as any other subsequent 
treatment records obtained, prior to Board review.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should request any 
additional VA mental health treatment 
records which may be available for the 
periods beginning in July 2007.  

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


